UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-52493 VERACITY MANAGEMENT GLOBAL, INC. (Exact Name Of Registrant As Specified In Its Charter) Delaware 43-1889792 (State of Incorporation) (I.R.S. Employer Identification No.) 21819 Town Place Drive,Boca Raton, FL (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: : (561)998-8425 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesþNoo Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company
